DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-5 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “providing a U-shaped profile” in line 14.  This limitation renders the claim indefinite because it is unclear if this is the same U-shaped profile of the trailing edge previous recited in lines 11 or if it is a new U-shaped profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2014/0339370 by Hurtado in view of US Patent Application Number 2018/0222571 by Santini.  

Regarding claim 1, Hurtado discloses a flight control surface for an aircraft (see paragraph 1), comprising:
A main body comprising an upper cover (upper skin 6) and a lower cover (lower skin 7), each cover comprising upper and lower skins, and a core member located between the upper and lower skins of each cover (see Figures 2-4),
The skins of the covers comprising a prolongation of their length over a length of the core member in a chordwise direction of the flight control surface (end section 13) such that the upper cover and the lower cover define a stepped area (see portion adjacent the arrows in Figure 2), and
A trailing edge annexed to the main body in the chordwise direction of the control surface, the trailing edge comprising a U-shaped profile enclosing the prolongation of the main body, the U-shaped profile having an internal and an external surface, the internal surface facing the prolongation (see Figures 4 and 5),
The U-shaped profile extending towards the main body in the chordwise direction up to the stepped area and comprising a cross section in the chordwise direction 
Wherein the trailing edge comprises a second set of rivets located in the prolongation, each rivet comprising a pin and at least one head, wherein the at least one head of the second set of rivets is located at the external surface of the U-shaped profile to join the U-shaped profile and the upper and lower covers together (see unnumbered hole in Figures 4 and 5, and claim 5 discloses “wherein the union between the part and the upper and lower skins of the trailing edge is secured by means of a rivet”).
Hurtado does not disclose the trailing edge comprising a first set of rivets located in the prolongation, wherein the at least one head of the first set of rivets is located between the covers and the U-shaped profile to join the upper and lower covers together.  However, this limitation is taught by Santini.  Santini discloses an airfoil having upper and lower skins 12 and 14 joined by rivets 148.  It would be obvious to a person having ordinary skill in the art to modify Hurtado using the teachings from Santini as a substitution of known ways to join aircraft skin panels.  Furthermore, a rivet joining only upper skin 6 and lower skin 7 would locate the head of the rivet between the skins and the U-shaped metallic sheet of the lightweight part 1.  

Regarding claim 2 (dependent on claim 1), Hurtado discloses the U-shaped profile is in contact in the prolongation with the skins of the upper and lower covers in the area surrounding the second set of rivets (see Figure 4). 

Regarding claim 3 (dependent on claim 1), Hurtado discloses the U-shaped profile being configured to be aligned with the upper skin of the upper cover and the lower skin of the lower cover of the main body in a cross section in the chordwise direction (see Figure 4).  

Regarding claim 4 (dependent on claim 1)¸ Hurtado discloses an aircraft comprising a flight control surface according to claim 1.  Paragraph 1 discloses “The present invention discloses a new design of the trailing edge of an aircraft aerodynamic surface”.  

Regarding claim 5, Hurtado a method for manufacturing a flight control surface for an aircraft, comprising the following steps:
Providing the control surface (see paragraph 1) comprising:
A main body comprising an upper cover (upper skin 6) and a lower cover (lower skin 7), each cover comprising upper and lower skins, and a core member located between the upper and lower skins of each cover (see Figures 2-4), the skins of the covers comprising a prolongation of their length over a length of the core member in a chordwise direction of the flight control surface (end section 13) such that the upper cover and the lower cover define a stepped area (see portion adjacent the arrows in Figure 2), and
A trailing edge annexed to the main body in the chordwise direction of the control surface, the trailing edge comprising a U-shaped profile enclosing the prolongation of the main body, the U-shaped profile having an internal 
Providing a U-shaped profile enclosing the prolongation of the main body, the U-shape profile comprising a cross section in the chordwise direction that progressively decreases towards an end part of the U-shaped profile opposite the main body (see Figure 4),
Providing a second set of rivets in the prolongation of the main body, each rivet comprising a pin and at least one head (claim 5 discloses “wherein the union between the part and the upper and lower skins of the trailing edge is secured by means of a rivet”, see unnumbered hole in Figures 4 and 5 for the rivet),
Locating the U-shaped profile in the chordwise direction so that the profile extends up to the stepped area (see Figure 4), and
Stamping the second set of rivets such that the at least one head of the second set of rivets is located at the external surface of the U-shaped profile joining the U-shaped profile and the upper and lower covers together (see unnumbered hole in Figures 4 and 5 for the rivet).  
Hurtado does not disclose providing a first set of rivets located in the prolongation, stamping the first set of the rivets joining the upper and lower covers, and the at least one head of the first set of rivets is located between the covers and the U-shaped profile.  However, this limitation is taught by Santini.  Santini discloses an airfoil having upper and lower skins 12 and 14 joined by rivets 148.  It would be obvious to a person having ordinary skill in the art to modify Hurtado using the teachings from Santini as a substitution of known ways to join aircraft skin panels.  Furthermore, a rivet joining only upper skin 6 and lower skin 7 would locate the head of the rivet between the skins and the U-shaped metallic sheet of the lightweight part 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642